DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 08, 2021 and October 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on March 08, 2021.  These drawings are acceptable.

Election/Restrictions
Claims 16-21, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, 31-34, and 39-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (US 2021/0112513) as cited in IDS dated October 13, 2021.
Regarding claims 1, and 31, Chun discloses a method, and a processing system for wireless communications by a user equipment (UE), comprising: 
obtaining, for one or more networks (i.e., a network or operator transmits network slice function configuration information to the UE including priority information and/or information indicating whether mandatory access is required as described in paragraph 0230), network slicing information indicating one or more slice identifiers supported in the one or more networks (i.e., priority information about the network slice indicates a network slice supported by a PLMN as described in paragraph 0231); 
deriving a list of one or more preferred networks based, at least in part, on the network slicing information (i.e., selecting a PLMN based on ranking and a network slice condition as described in paragraphs 0231-0236); and 
selecting a network to register with from the list of one or more preferred networks (i.e., the UE 100 selects a PLMN based on network slice priority information or network slice mandatory access information as described in paragraphs 0231 and 0265). 
Chun also discloses a UE (i.e., UE 100 as shown in Fig. 9) includes a memory (i.e., a memory 130) comprising computer-executable instructions; and one or more processors (i.e., processor 120) configured to execute the computer-executable instructions (i.e., instructions stored in the memory as described in paragraphs 0268-0269).

Regarding claims 2, and 32, Chun discloses all limitations recited within claims as described above.  Chun also discloses wherein selecting the network to register with from the list of one or more preferred networks comprises selecting a public land mobile network (PLMN) based on: 
one or more prioritized lists of preferred networks; and 
one or more lists of slice identifiers supported in a network, for one or more networks (i.e., a selection of a PLMN based on network slice priority information or network slice mandatory access information as described in paragraph 0265).  

Regarding claims 3, and 33, Chun discloses all limitations recited within claims as described above.  Chun also discloses selection of the PLMN is also based on a list of preferred slice identifiers (i.e., a selection of a PLMN based on network slice priority information or network slice mandatory access information as described in paragraph 0265).  

Regarding claims 4, and 34, Chun discloses all limitations recited within claims as described above.  Chun also discloses wherein: 
the list of one or more preferred networks comprises a list of public land mobile networks (PLMNs) that offer desired services (i.e., PLMN that supports the requested service and priority information as described in paragraphs 0231-0236); and 
selection of the network to register with is based on a combination of the list of PLMNs that offer the desired services (i.e., Allowed NSSAI as described in paragraph 0186) and PLMNs stored on the UE (i.e., NSSAI the UE provided to the network as described in paragraphs 0186, and 0231-0236).  

Regarding claims 9, and 39, Chun discloses all limitations recited within claims as described above.  Chun also discloses wherein the network slicing information comprises at least one of: 
a configured network slice selection assistance information (NSSAI); or 
an allowed NSSAI (i.e., NSSAI as described in paragraphs 0176-0181).  

Regarding claims 10, and 40, Chun discloses all limitations recited within claims as described above.  Chun also discloses wherein the network slice information is obtained via broadcast system information (i.e., transmitting via system information block (SIB) as described in paragraphs 0255-0257).  

Regarding claims 11, and 41, Chun discloses all limitations recited within claims as described above.  Chun also discloses wherein the list of one or more preferred networks is also derived based on a list of preferred services (i.e., ranking the PLMN based on the network slice condition as described in paragraphs 0231-0234).  
Regarding claims 12, and 42, Chun discloses all limitations recited within claims as described above.  Chun also discloses wherein the list of preferred services is prioritized (i.e., ranking the PLMN based on the network slice condition as described in paragraphs 0231-0234).  

Regarding claims 13, and 43, Chun discloses all limitations recited within claims as described above.  Chun also discloses further comprising prioritizing the list of one or more preferred networks (i.e., ranking the PLMN based on the network slice condition as described in paragraphs 0231-0234).  

Regarding claims 14, and 44, Chun discloses all limitations recited within claims as described above.  Chun also discloses wherein prioritizing the list of one or more preferred networks comprising giving priority to one or more networks with at least one slice that supports a preferred service (i.e., ranking the PLMN based on the network slice condition as described in paragraphs 0231-0234).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6, 8, 35-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Sethi et al. (hereinafter “Sethi”, US 2017/0332287).
Regarding claims 5, and 35, Chun discloses all limitations recited within claims as described above, but does not expressly disclose features of these claims.
In a similar endeavor, Sethi discloses methods and devices for circuit-switched fallback procedures.  Sethi also discloses wherein: 
the list of one or more preferred networks comprises a list of preferred public land mobile networks (PLMNs) that offer desired services (i.e., preferred networks as described in paragraphs 0068); and 
selecting the network to register with comprises selecting: 
a last registered PLMN (RPLMN) if the RPLMIN is in the list of preferred PLMNs; or 
an equivalent home (EHPLMN) if the EHPLMN is in the list of preferred PLMNs (i.e., RPLMN or EHPLMN as described in paragraph 0068).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to quickly connect to a network and get services as desired. 

Regarding claims 6, and 36, Chun, and Sethi disclose all limitations recited within claims as described above.  Sethi also discloses wherein selecting the network to register with further comprises, if the last RPLMN and the EHPLMN is not in the list of preferred PLMNs, selecting a visited PLMN (VPLMN) if the VPLMN is in the list of preferred PLMNs (i.e., connecting to a VPLMN if not PLMN or EHPLMN are available as described in paragraph 0068).  

Regarding claims 8, and 38, Chun, and Sethi disclose all limitations recited within claims as described above.  Sethi also discloses wherein the VPLMN is selected based on signal quality (i.e., selecting a PLMN based on signal strength/quality as described in paragraphs 0066-0068).  


Claim(s) 7, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Yu et al. (hereinafter “Yu”, US 2019/0159101).
Regarding claims 7, and 37, Chun discloses all limitations recited within claims as described above, but does not expressly disclose features of these claims.
In a similar endeavor, Yu discloses network search method.  Yu also discloses wherein priority is given to a VPLMN from a user-controlled PLMN list over an operator-controlled PLMN list (i.e., ranking user-controlled PLMN higher than operator-control PLMN as described in paragraph 0059).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to quickly connect to a network and get services as desired. 


Claim(s) 15, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Park et al. (hereinafter “Park”, US 2020/0137675).  
Regarding claims 15, and 45, Chun discloses all limitations recited within claims as described above, but does not expressly disclose features of these claims>
In a similar endeavor, Park discloses a method for registering terminal in wireless communication system.  Park also discloses wherein prioritizing the list of one or more preferred networks comprising giving higher priority to one or more networks with an allowed slice that supports the preferred service over one or more networks with a configured slice that supports the preferred service (i.e., the allowed NSSAI is prioritized over the configured NSSAI for the PLMN as described in paragraphs 0440 and 0455).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to quickly select a network for registration in the future. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644